DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 3/24/22 are acknowledged and entered. Claims 1-61 are cancelled. Claims 62-76 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 62-64, 67, 69, 71-76 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 2012/0187193, previously cited) in view of Terwilliger, et al. (US 2015/0172288, herein Terwilliger).1	Regarding claim 62, Endo teaches a two-dimensional code formed on a medium, comprising: 	a first code wherein a plurality of cells are arranged in a predetermined array shape and data is defined by two or more colors of the plurality of cells distinguishable from one another (paragraph 0068), and at least one of the following first to third aspects: 	(A) a first aspect wherein the two-dimensional code further comprises a second code formed by a predetermined rule different from the first code, the first code has a predetermined area, a special cell having an area excluding the said predetermined area is formed at least in a part of the said plurality of cells, and data of the second code is defined by identifiable marks disposed at predetermined positions in the said area excluding the said predetermined area (paragraph 0069); 	(B) a second aspect wherein the two-dimensional code further comprises a second code formed by a predetermined rule different from the first code (paragraph 0070), the second code is biometric information, and the biometric information is obtained by encoding at least one of the following (1) to (3): 	(1) an image photographed with a first image input unit mounted or connected to a two-dimensional code generation apparatus (paragraph 0065); 	(2) an image stored in advance in the two-dimensional code generation apparatus; and	(3) information obtained by a predetermined method from the photographed image or the image stored in advance; and 	(C) a third aspect wherein in each of the plurality of cells of the first code, a coordinate value defining an arrangement of each of the cells is identifiable from at least a part of the predetermined array shape, at least one of the plurality of cells is a reference cell formed by a reference predetermined area including a reference point and one or more first surrounding area arranged at least a part around the reference predetermined area, the first surrounding areas are distinguishable from the reference predetermined area, and a coordinate value of the reference point can be calculated (paragraph 0070).	Endo does not explicitly teach the second code is defined in special cells which form at least some of the plurality of cells, at least some of the special calls have an area excluding the said predetermined area.	Terwilliger teaches the second code is defined in special cells which form at least some of the plurality of cells, at least some of the special calls have an area excluding the said predetermined area (paragraph 0036).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Endo and Terwilliger to recreate the arrangement of the claims, because such a combination  	Regarding claim 63, Endo further teaches when comprising at least the first aspect, the said data of the said second code is defined by the presence or absence of the said marks at the said predetermined positions (paragraph 0070).	Regarding claim 64, Endo further teaches when comprising at least the first aspect, at least a part of the cells other than the said special cells among the said plurality of cells have the said predetermined area and an area other than the said predetermined area, and the areas have colors distinguishable from one another (paragraph 0069).	Regarding claim 67, Endo further teaches when comprising at least the first aspect, at least the said second code is shown as time-series data on a display device in a predetermined order in the time axis direction, including and / or not including hidden sections (paragraph 0077).	Regarding claim 69, Endo further teaches when comprising at least the third aspect, the identified coordinate value of the reference cell is obtained, the reference predetermined area of the reference cell is recognized based on the coordinate value, a coordinate value of the reference point is calculated from the reference predetermined area, and a coordinate value of the plurality of cells excluding the reference cell can be calculated based on the calculated coordinate value of the reference point (paragraph 0070).	Regarding claim 71, Endo further teaches when comprising at least the first aspect and the third aspect, the reference predetermined area is included in the predetermined area (paragraph 0069).	Regarding claim 72, Endo further teaches when comprising at least the first aspect, the predetermined area is one or more first division areas among division areas formed by dividing at least one or more cells of the plurality of cells, and the mark is formed on each entire area of at least one or more second areas being the division areas excluding the first division areas (paragraph 0070).	Regarding claim 73, Endo further teaches a color of each of the plurality of cells is recognized by a color of a center position of each of the plurality of cells (paragraph 0071).	Regarding claim 74, Endo further teaches a medium on which a two-dimensional code according to claim 62 is formed (paragraph 0068).	Regarding claim 75, Endo further teaches a two-dimensional code reading apparatus that reads a two-dimensional code according to claim 62 (paragraph 0065).	Regarding claim 76, Endo further teaches a two-dimensional code generation apparatus that generates a two-dimensional code according to claim 62 (paragraph 0065).
Allowable Subject Matter
Claims 65-66, 68 and 70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 62-76 have been considered but are moot in view of the new grounds of rejection. See above. New reference Terwilliger has been used to teach the newly added limitations.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.2
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In addition to the cited portions, please see also the associated figures.
        2 The Examiner can also be reached at matthew.mikels@uspto.gov.